Mahoney, P. J.
Appeal from an order of the Supreme Court at Special Term (Amyot, J.), entered May 2, 1984 in Saratoga County, which partially granted defendant Angela Diamond’s motion for summary judgment and dismissed those causes of action in the complaint seeking to recover for the death of an unborn child and for emotional and mental distress suffered by plaintiffs.
Special Term properly dismissed plaintiffs’ causes of action for mental and emotional distress (Tebbutt v Virostek, 102 AD2d 231, lv granted 104 AD2d 538). To the extent that the complaint states a cause of action for wrongful death of the unborn child, it was also properly dismissed (Endresz v Friedberg, 24 NY2d 478).
Order affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.